DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 10/23/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (US Pub. 2016/0291238).
Regarding independent claim 1, Tai teaches a reflective display (Fig. 1; para. 0021+), comprising: 
a reflective display module (100) having a display (top) surface; 
a cover plate (120) overlapped with the reflective display module, and the display surface of 5the reflective display module is located between the cover plate and the reflective display module, wherein the cover plate has a first surface (124), a second surface (122), and a third surface (126), the second surface is located between the first surface and the reflective display module, and the third surface is connected to the first surface and the second surface (Fig. 1); 
a light source (150) disposed adjacent to the third surface of the cover plate (Fig. 1); 
10a plurality of microstructures (140) located between the cover plate and the reflective display module (Fig. 1); and 
an adhesive (130) located between the plurality of microstructures and the reflective display module, wherein the reflective display module is bonded to the second surface of the cover plate via the adhesive (Fig. 1), 
15wherein the plurality of microstructures are disposed on the adhesive or the second surface of the cover plate (Fig. 1).
Re claim 2, Tai teaches wherein the reflective display module comprises an electronic ink film (114) (para. 0022).
Re claim 6, Tai teaches wherein a distribution density of the plurality of 5microstructures is increased in a direction away from the light source (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tai.
Re claim 3, the limitations of this claim amount to an obvious change in shape. It does not appear that this particular configuration is significant over any other shape that one of ordinary skill in the art might choose. That is, there is no evidence that the claimed configuration provides an advantage or a new or unexpected result; therefore, the limitations of this claim are considered obvious over Tai. (MPEP 2144.04, IV, B).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Hamilton et al. (US Pub. 2016/0313494).
Re claim 4, Tai teaches wherein the light source may be, but is not limited to, a light emitting diode; however, is silent with respect to the light source being a light strip.
Hamilton teaches a display wherein the analogous light source (16) is a light strip (Fig. 16; see also para. 00197-0198).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the light source of Tai a light strip as disclosed by Hamilton for the purpose of providing an even distribution of light along the lighting edge of the display.
Re claim 5, Tai teaches wherein the microstructures are formed on the cover plate via a coating method (para. 0025).
Hamilton teaches wherein a plurality of microstructures (44) are formed via an ink printing method (para. 0153).
It would have been obvious to one of ordinary skill in the art at the time of filing that the microstructures of Tai may be formed by ink printing because it is considered obvious to substitute one method for another to obtain the predictable result of forming a microstructure (MPEP 2143, I, B).
Regarding “formed on the adhesive”, please note that it is obvious to make changes to a process when the results are the same. That is, whether the microstructures are formed on the cover plate, or formed on the adhesive, they are in the same spot in the end structure and form the same function. There is not evidence that such an adjustment in process produces a new or unexpected result (MPEP 2144.04, IV, C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/BRIGITTE A PATERSON/               Primary Examiner, Art Unit 2812